     Case 1:18-cv-01880-EGB Document 9 Filed 12/07/18 Page 1 of 6




        In the United States Court of Federal Claims
                                No. 18-1880C
                          (Filed: December 7, 2018)

**************************

ORACLE AMERICA, INC.,

                      Plaintiff,

v.

THE UNITED STATES,

                      Defendant.

**************************

                           PROTECTIVE ORDER

       The court finds that certain information likely to be disclosed orally
or in writing during the course of this litigation may be competition-sensitive
or otherwise protectable and that entry of a Protective Order is necessary to
safeguard the confidentiality of that information. Accordingly, the parties
shall comply with the terms and conditions of this Protective Order.

                                      I.

1.      Protected Information Defined. “Protected information” as used in
        this order means information that must be protected to safeguard the
        competitive process, including source selection information,
        proprietary information, and confidential information contained in:
               (a) any document (e.g., a pleading, motion, brief, notice, or
               discovery request or response) produced, filed, or served by a
               party to this litigation; or
               (b) any deposition, sealed testimony or argument, declaration,
               or affidavit taken or provided during this litigation.

2.      Restrictions on the Use of Protected Information. Protected
        information may be used solely for the purposes of this litigation and
        may not be given, shown, made available, discussed, or otherwise
     Case 1:18-cv-01880-EGB Document 9 Filed 12/07/18 Page 2 of 6



        conveyed in any form except as provided herein or as otherwise
        required by federal statutory law.

                                       II.

3.      Individuals Permitted Access to Protected Information. Except as
        provided in paragraphs 7 and 8 below, the only individuals who may
        be given access to protected information are counsel for a party and
        independent consultants and experts assisting such counsel in
        connection with this litigation.

4.      Applying for Access to Protected Information. An individual seeking
        access to protected information pursuant to Appendix C, Section VI
        of this court’s rules must read this Protective Order; must complete
        the appropriate application form (Form 9—“Application for Access
        to Information Under Protective Order by Outside or Inside Counsel,”
        or Form 10—“Application for Access to Information Under
        Protective Order by Expert Consultant or Witness”); and must file the
        executed application with the court.

5.      Objecting to an Application for Admission. Any objection to an
        application for access must be filed with the court within two (2)
        business days of the objecting party’s receipt of the application.

6.      Receiving Access to Protected Information. If no objections have
        been filed by the close of the second business day after the other
        parties have received the application, the applicant will be granted
        access to protected information without further action by the court. If
        any party files an objection to an application, access will only be
        granted by court order.

7.      Access to Protected Information by Court, Department of Justice, and
        Agency Personnel. Personnel of the court, the procuring agency, and
        the Department of Justice are automatically subject to the terms of this
        Protective Order and are entitled to access to protected information
        without further action.

8.      Access to Protected Information by Support Personnel. Paralegal,
        clerical, and administrative support personnel assisting any counsel
        who has been admitted under this Protective Order may be given
        access to protected information by such counsel if those personnel
                                       2
     Case 1:18-cv-01880-EGB Document 9 Filed 12/07/18 Page 3 of 6



        have first been informed by counsel of the obligations imposed by this
        Protective Order.

                                       III.

9.      Identifying Protected Information. Protected information may be
        provided only to the court and to individuals admitted under this
        Protective Order and must be identified as follows:
               (a)   if provided in electronic form, the subject line of the
                     electronic transmission shall read “CONTAINS
                     PROTECTED INFORMATION”; or
               (b)   if provided in paper form, the document must be sealed
                     in a parcel containing the legend “PROTECTED
                     INFORMATION ENCLOSED” conspicuously
                     marked on the outside.
        The first page of each document containing protected information,
        including courtesy copies for use by the judge, must contain a banner
        stating “Protected Information to Be Disclosed Only in
        Accordance With the U.S. Court of Federal Claims Protective
        Order” and the portions of any document containing protected
        information must be clearly identified.

10.     Filing Protected Information. Pursuant to this order, a document
        containing protected information may be filed electronically under the
        court’s electronic case filing system using the appropriate activity
        listed in the “SEALED” documents menu. If filed in paper form, a
        document containing protected information must be sealed in the
        manner prescribed in paragraph 9(b) and must include as an
        attachment to the front of the parcel a copy of the certificate of service
        identifying the document being filed.

11.     Protecting Documents Not Previously Sealed. If a party determines
        that a previously produced or filed document contains protected
        information, the party may give notice in writing to the court and the
        other parties that the document is to be treated as protected, and
        thereafter the designated document must be treated in accordance with
        this Protective Order.




                                        3
  Case 1:18-cv-01880-EGB Document 9 Filed 12/07/18 Page 4 of 6



                                    IV.

12. Redacting Protected Documents For the Public Record.
      (a)    Initial Redactions. After filing a document containing
             protected information in accordance with paragraph 10, or after
             later sealing a document pursuant to paragraph 11, a party must
             promptly serve on the other parties a proposed redacted version
             marked “Proposed Redacted Version” in the upper right-
             hand corner of the first page with the claimed protected
             information deleted.

      (b)    Additional Redactions. If a party seeks to include additional
             redactions, it must advise the filing party of its proposed
             redactions within two (2) business days after receipt of the
             proposed redacted version, or such other time as agreed upon
             by the parties. The filing party must then provide the other
             parties with a second redacted version of the document clearly
             marked “Agreed-Upon Redacted Version” in the upper right-
             hand corner of the page with the additional information
             deleted.

      (c)    Final Version. At the expiration of the period noted in (b)
             above, or after an agreement between the parties has been
             reached regarding additional redactions, the filing party must
             file with the court the final redacted version of the document
             clearly marked “Redacted Version” in the upper right-hand
             corner of the first page. This document will be available to the
             public.

      (d)    Objecting to Redactions. Any party at any time may object to
             another party’s designation of certain information as protected.
             If the parties are unable to reach an agreement regarding
             redactions, the objecting party may submit the matter to the
             court for resolution. Until the court resolves the matter, the
             disputed information must be treated as protected.

                                          V.

13.   Copying Protected Information. No party, other than the United
      States, may for its own use make more than three (3) copies of a
      protected document received from another party, except with the
                                  4
  Case 1:18-cv-01880-EGB Document 9 Filed 12/07/18 Page 5 of 6



      consent of all other parties. A party may make additional copies of
      such documents, however, for filing with the court, service on the
      parties, or use in discovery and may also incorporate limited amounts
      of protected information into its own documents or pleadings. All
      copies of such documents must be clearly labeled in the manner
      required by paragraph 9.

14.   Waiving Protection of Information. A party may at any time waive the
      protection of this order with respect to any information it has
      designated as protected by advising the court and the other parties in
      writing and identifying with specificity the information to which this
      Protective Order will no longer apply.

15.   Safeguarding Protected Information. Any individual admitted under
      this Protective Order must take all necessary precautions to prevent
      disclosure of protected information, including but not limited to
      physically securing, safeguarding, and restricting access to the
      protected information.

16.   Breach of the Protective Order. If a party discovers any breach of any
      provision of this Protective Order, the party must promptly report the
      breach to the other parties and immediately take appropriate action to
      cure the violation and retrieve any protected information that may
      have been disclosed to individuals not admitted under this Protective
      Order. The parties must reasonably cooperate in determining the
      reasons for any such breach.

17.   Seeking Relief from the Protective Order. Nothing contained in this
      order shall preclude a party from seeking relief from this Protective
      Order through the filing of an appropriate motion with the court
      setting forth the basis for the relief sought.

                                   VI.

18.   Maintaining Filed Documents Under Seal. The court will maintain
      properly marked protected documents under seal throughout this
      litigation.

19.   Retaining Protected Information After the Termination of Litigation.
      Upon conclusion of this action (including any appeals and remands),
      the original version of the administrative record and any other
                                    5
  Case 1:18-cv-01880-EGB Document 9 Filed 12/07/18 Page 6 of 6



      materials that have been filed with the court under seal will be retained
      by the court pursuant to RCFC 77.3(c). Copies of such materials may
      be returned by the court to the filing parties for disposition in
      accordance with paragraph 20 of this Protective Order.

20.   Disposing of Protected Information. Within thirty (30) days after the
      conclusion of this action (including any appeals and remands), each
      party must destroy all protected information received pursuant to this
      litigation and certify in writing to each other party that such
      destruction has occurred or must return the protected information to
      the parties from which the information was received. With respect to
      protected electronically stored information (ESI) stored on counsel’s
      computer network(s), destruction of such ESI for purposes of
      compliance with this paragraph shall be complete when counsel takes
      reasonable steps to delete all such ESI from the active email system
      (such as, but not limited to, the “Inbox,” “Sent Items,” and “Deleted
      Items” folders) of admitted counsel and of any personnel who
      received or sent emails with protected information while working
      under the direction and supervision of such counsel, and by deleting
      any protected ESI from databases under counsel’s control.
      Compliance with this paragraph does not require counsel to search for
      and remove ESI from any computer network back-up tapes, disaster
      recovery systems, or archival systems. Each party may retain one
      copy of such documents, except when the retention of additional
      copies is required by federal law or regulation, provided those
      documents are properly marked and secured.


                                          s/Eric G. Bruggink
                                          ERIC G. BRUGGINK
                                          Senior Judge




                                      6
